Perkins, J.
We think the averments in the complaint in this case bring it within Kirk et ux. v. The Fort Wayne, etc. Company, 13 Ind. Pep. 56; Merritt v. Wells, 18 Ind. 171. The plaintiff avers that she paid the money to the defendants to pay off a certain mortgage, which they specially agreed to pay off for her, and gave the mortgage in question to secure the performance of the agreement. They *106have failed to perform and should refund, etc. The form of the contract is different from that of a simple indemnity.
Per Curiam.—The judgment is affirmed, with one. per cent, damages and costs.